46 F.3d 72
Allied Management Corporationv.Commissioner of Internal Revenue, (Three Cases); Barnette(Larry) v. Commissioner of Internal Revenue Service;Barnette (Janet L.) v. Commissioner of Internal RevenueService; Barnette (Leo David) v. Commissioner of InternalRevenue Service; Barnette (Larry D., Kathleen C.) v.Commissioner of Internal Revenue Service; Barnette (LarryD., Kathleen C.) v. Commissioner of Internal Revenue
NOS. 93-2827, 93-2833, 93-2943, 93-2828, 93-2831, 93-2973,93-2830, 93-2832
United States Court of Appeals,Eleventh Circuit.
Jan 12, 1995
U.S.T.C., 41
F.3d 667

1
DENIALS OF REHEARING EN BANC.